Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on August 31, 2021. Claims 1-15, 27-42, 45-59, 61-63 and 69  are currently pending. Claims 1, 5, 8-10, 12-14, 27-28, 36-37, 39-40, 45-47, 51, 55-56, 58, 62-63 have been amended and claim 69 has been  added  by Applicant’s amendment filed on August 31, 2021. No claims were canceled. 
In response to the restriction requirement July 1, 2021, Applicant’s election with traverse of Group V, e.g, claims 45-59, drawn to a method of modulating a population of immune cells is akwnoleged. 
Moreover, Applicants’ election with traverse of the following species is akwnoleged:
(a) As a species of compounds: BCR-ABL tyrosine kinase inhibitor;
(b) As a species of functions: increases the number or ratio of a desired immune cell
subpopulation;
(c) As a species of desired subpopulation: central memory T cells;
(d) As a species of cell source: peripheral blood of a healthy subject;
(e) As a species of isolated population of immune cells: immune cells that comprise an
exogenous nucleic acid encoding a Chimeric Antigen Receptor (CAR); and
(f) As a species of the BCR-ABL tyrosine kinase inhibitor: DCC-2036 (Rebastinib).

Response to arguments
In relation to the restriction requirement, at pages  12-13 of Applicants’ response filed on August 31, 2021, Applicants essentially argue that the restriction is improper because: 1), “As presently amended, claim 1 recites in part "a population or subpopulation of immune cells in a culture medium, and one or more modulating agents, wherein the one or more modulating agents comprise at least one BCR-ABL tyrosine kinase inhibitor (TKI)" (emphasis added). Claims 27 and 45 recite a similar combination of elements. Lebwohl does not teach or even suggest the . To the extent that cells are mentioned elsewhere in Lebwohl, it is in the context of a composition administered as a therapeutic, not as cells cultured specifically with a BCR-ABL TKI, as presently claimed.”  Applicants’ arguments have been respectfully considered but have not been found persuasive.
The special technical feature shared by the Groups is anticipated by the prior art of Lebwohl et al.,  (WO 2016/040892; publication date October 19, 2017; of record IDS filed on 11/11/2019), as set forth on p. 3 of the previous office action filed on 7/1/2021. The amended claims filed by Applicants on 8/31/2021 do not provide evidence that the previously filed claims of 10/25/2019 share a special technical feature over the prior art of Lebwohl et al.,  (2017) and the standard for restriction under 35 U.S.C. 121 and 372 has been improperly applied.  Thus, the Examiner has shown that Groups I-VII, as designated in the Restriction requirement, mailed 7/1/2021, do not relate to a single general inventive concept under PCT Rule 13.1, and the Examiner has shown that the technical feature of Group I fails to be a special technical feature, as per claims filed on 10/25/2019.
At page 14 of Applicants’ response filed on August 31, 2021, in relation to the species requirement, Applicants essentially argue that as claims 1-14, 27-41, and 45-59 share unity of invention and are novel and unobvious over Lebwohl , the restriction between the various alleged species should be withdrawn. 
Applicants’ arguments have been respectfully considered but have not been found persuasive for the reasons set forth in the paragraph above.


Applicant is reminded of the right to petition under 37 CFR 1.144, if applicant disagrees with the requirements for restriction filed on 07/01/2021. Note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).
	Therefore, claims 45-59 and 69 are currently under examination to which the following grounds of rejection are applicable. 
Priority
The present application filed on June 3, 2019, which is a 35 U.S.C. 371 national stage filing of PCT/US2017/064507, filed December 4, 2017. Applicant’s claim for the benefit of a prior-filed parent provisional application 62/430,263, filed on December 5, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Thus, the earliest possible priority for the instant application is December 5, 2016.
Claim Objections
Claims 1 is objected to because of the following informalities: abbreviations such as BCR-ABL should be spelled out at the first encounter in the claims. Appropriate correction is required.
             Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 45-59 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 45 is indefinite in the recitation of “modulated immune cells”. The term " modulated" is not defined by the claim. ”. The specification does not provide any definition as to what is meant by “modulated immune cells”. According to the specification, not all immune cells express the same surface cell markers when cultured with BCR~ABL tyrosine kinase inhibitor. For example, culture with DCC-2036 modulates surface expression of T cell subsets with CCR7+CD62L+ which characterizes central memory (Tcm) T cells, (, ¶ [0060] ¶ [0064] of the published application ). Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate action is required.  
Claim 45 is rejected because of the recitation of “a sufficient amount”. The recitation of term “sufficient amount” is a relative term and renders the claim indefinite.  The term " amount " is not defined by the claim. What amount conditions are considered "sufficient" varies widely in the art depending on the individual situation as well as the person making the determination. Although it is acknowledged the specification some conditions that are considered by applicant to be "a sufficient amount” (¶ [0213], ¶ [0230] of the published application ), these are merely exemplary and non-limiting. The metes and bounds of the claims are unclear particular since a sufficient amount  would vary depending on the at least one type of BCR~ABL tyrosine kinase inhibitor used, combinations BCR~ABL and at least one compound of Table I and ex vivo culture conditions. As such, the metes and bounds of the claims cannot be determined.
Claim 45 is rejected because of the recitation of “sufficient length of time” since it is unclear how this term is defined by the claims, what its metes and bounds are, or to what the term is directed towards.  The recitation of term “sufficient” is a relative term and renders the ex vivo culture conditions. As such, the metes and bounds of the claims cannot be determined.
Claim 45 is rejected under 35 U.S.C. 112, (b), as being indefinite in that it fails to point out what is included or excluded by the claim language due to improper use of Tables 1. As such, the metes and bounds of the claims cannot be determined. The claims should be amended to reflect the elected invention. Correction is needed to clearly define the exact compounds being claimed. 
Claim 46 is rejected under 35 U.S.C. 112, (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 46 recites a plurality of “and/or” conjunctions. While this may be a convenient means for Applicant, such legalese renders the claims indefinite because the claimed immune cells cannot simultaneously be each of the functionally different cells recited in parts (ii), (iii) and (iv). To put it another way, the immune cells cannot exhibit both properties: differentiation and dedifferentiation.  Appropriate correction is required.
Claim 47 is indefinite in its recitation of “isolating the one or more desired subpopulations of the immune cells .. with the composition”. As  the one or more desired subpopulations of the immune cells are cultured with the composition comprising at least one BCR~ABL tyrosine kinase inhibitor (TKI),  it is unclear how the one or more desired subpopulations of the immune cells can be simultaneously cultured and isolated with the composition. As such the metes and bounds of the claim are indefinite.
Claim 48 recites the term “and/or” in line 3.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only stem cell memory T cells, or all of the T cells, or, “or” would imply that the T cell types are in the alternative.  Appropriate correction is required.  
and C”. Currently, it is not clear which species are included in the Markush group and which are not.
Claims 54 and 69 recites the term “and/or” in lines 4 and 2, respectively.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only an insertion, or all of the genetic modifications, or, “or” would imply that the genetic modifications are in the alternative.  Appropriate correction is required.  
Claim 55 is in improper Markush form; a Markush group should be in the form “the Bcr-Abl tyrosine kinase inhibitor” selected from the group consisting of A, B, and C”. Currently, it is not clear which species are included in the Markush group and which are not.
Claims 49-52 and 56-59  are indefinite insofar as they depend from claim 45.
                                   Claim Rejections - 35 USC § 103	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 45-59 and 69 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lebwohl et al., (WO 2016/040892; publication date October 19, 2017; of record IDS filed on 11/11/2019; Citations are from the National Stage U.S. Pub. No. 2017/0296659. The National Stage is deemed an English language translation of the PCT) in view of Themeli et al., (US Pub. 2016/0009813; of record IDS filed on 11/11/2019).
Regarding claim 45,  Lebwohl et al., discloses a method of reducing an activity (e.g., growth, survival, or viability, or all), of a proliferative (e.g., a cancer) cell  (paragraph [0012] of the published application ) comprising contacting said cell with an immunomodulator (e.g., one or more of: an activator of a costimulatory molecule or an inhibitor of an immune checkpoint molecule) in combination with a second therapeutic agent chosen from one or more of the agents listed in Table 1 including  a CAR T cell and a BCR-ABL tyrosine kinase inhibitor (e.g., a receptor tyrosine kinase (RTK) inhibitor) (paragraphs [0010], [0192] [0579] of the published application). Moreover, Lebwohl et al., states “The methods described herein can be used in vitro or in vivo, e.g., in an animal subject or as part of a therapeutic protocol. The contacting of the cell with the immunomodulator and the second agent can be in any order. In certain embodiments, the cell is contacted with the immunomodulator concurrently, prior to, or 
Regarding claim 46, Lebwohl et al., makes obvious  the method of claim 45, wherein suitable therapeutics for use for treatment of chronic myelogenous leukemia (AML) include “immunotherapy (e.g., allogeneic CD4+ memory Th1-like T cells/microparticle-bound anti-CD3/anti-CD28” (paragraph [0600]), falling within the scope of “increased number or ratio of one or more desired subpopulations of the immune cells”.
Regarding claims 47 and 48, Lebwohl et al., makes obvious  the method of claim 45, in combination with immunotherapy (e.g., allogeneic CD4+ memory Th1-like T cells (paragraph [0600]) and methods for in vitro and in vivo therapeutics (paragraph [0012]). 
Regarding claims 49 and 50, Lebwohl et al., makes obvious the method of claim 45. However, the author fails to teach that immune cells are isolated from peripheral blood (claim 49) and immune cells are from a healthy subject or a patient (claim 50). 

It would have been obvious for one of ordinary skill in the art to modify the method of Lebwohl et al.,  to obtain the population of immune cells from peripheral blood T lymphocytes (PBL) from a healthy subject according to Themeli et al.,  with a reasonable expectation of success. The motivation would have been to obtain engineered cells providing one or more of: 1) targeting a specific predetermined antigen expressed on the cell surface of a target cell in an HLA-independent manner, 2) enhanced survival and functional potential, and/or 3) cytotoxic potential and anti-tumor activity, where the engineered cells may be used as 'off-the-shelf”  T cells for administration to multiple recipients, eventually across immunogenic barriers, according to Themeli et al., at para. [0007]. 
Regarding claims 51, 52, 53, 54 and 69 Lebwohl et al., makes obvious  the method of claim 45. Moreover, Lebwohl et al., discloses combination therapies including a modified T-cell, e.g., in combination with adoptive T-cell immunotherapy using chimeric antigen receptor (CAR) T cells (paragraph [0192]). Moreover, Lebwohl et al., discloses CART cells targeting CD19 that are made by a gene modification of T cells mediated by stable insertion via transduction 
Themeli et al., discloses methods of adoptive immunotherapy, and methods for generating phenotypically defined, functional, and/or  expandable T cells from pluripotent stem cells (embryonic stem cells or induced pluripotent stem cells) (paragraphs [0012][0148]). 
It would have been obvious for one of ordinary skill in the art to modify the immune cells in the method of Lebwohl et al., to differentiate immune cells from  stem cell, hematopoietic stem or progenitor cells according to Themeli et al.,  with a reasonable expectation of success. The motivation would have been to obtain engineered cells providing one or more of: 1) targeting a specific predetermined antigen expressed on the cell surface of a target cell in an HLA-independent manner, 2) enhanced survival and functional potential, and/or 3) cytotoxic potential and anti-tumor activity, where the engineered cells may be used as 'off-the-shelf”  T cells for administration to multiple recipients, eventually across immunogenic barriers, according to Themeli et al., at para. [0007]. 
Regarding claims 55, 56 and 57, Lebwohl et al., makes obvious  the method of claim 45, comprising in vitro contacting a cancer cell with an immunomodulator (e.g., one or more of: an activator of a costimulatory molecule or an inhibitor of an immune checkpoint molecule) in combination with a at least a second therapeutic agent chosen from one or more of the agents listed in Table 1 including  a CAR T cell and a BCR-ABL tyrosine kinase inhibitor (e.g., a receptor tyrosine kinase (RTK) inhibitor) including DCC-2036 (paragraphs [0010], [0192] [0579] of the published application).
Regarding claims 58, Lebwohl et al., makes obvious  the method of claims 45 and 55-57. Additionally, Lebwohl et al., teaches combination therapies including a modulator of a 
Regarding claims 58, Lebwohl et al., makes obvious  the method of claims 45 and 55-58. Moreover, Lebwohl et al., teaches T cells that are CAR-T (e.g., a CAR T cell targeting CD19). (paragraph [0011] of the published application). 
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-15, 27-42, 45-59, 61-63 and 69  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent  11,096,964 in view of Lebwohl et al., (WO 2016/040892; publication date October 19, 2017; of record IDS filed on 11/11/2019; Citations are from the National Stage U.S. Pub. No. 2017/0296659. The National Stage is deemed an English language translation of the PCT). Although the claims at issue are 
Claim 1 of the ‘964 Patent is directed to a method of modulating a population of immune cells, comprising: contacting the immune cells with a sufficient amount of a composition comprising at least one agent for a time sufficient to obtain a population of modulated immune cells having improved therapeutic potential in comparison to unmodulated immune cells, wherein (a) the population of immune cells comprises T cells or NK cells; and (b) the at least one agent and further comprising steps (i) and (ii). 
Claim 45 of the invention is directed to a method of modulating a population of immune cells, comprising contacting a population of immune cells ex vivo with a sufficient amount of a composition comprising at least one BCR~ABL tyrosine kinase inhibitor (TKI) and optionally at least one agent selected from the group consisting of the compounds listed in Table 1. 
All methods require treating the cells with a combination of at least one dorsomorphin; Heptelidic acid; 1-Pyrrolidinecarbodithioic acid and others. 
The instant claims differ from claims 11-31 of U.S. Patent  11,096,964 by requiring in the combination a BCR~ABL tyrosine kinase inhibitor (TKI). 
However, before the effective filing date of the claimed invention , Lebwohl et al., exemplified prior art that teaches that and a BCR-ABL tyrosine kinase inhibitor enhances the therapeutic benefit for adoptive cell therapy relative to control T cells.
Therefore, in view of enhancing therapeutic benefits for adoptive cell therapy by using at least one dorsomorphin, it would have been prima facie obvious for one of ordinary skill in the art, to modify the instantly claimed composition to include a BCR-ABL tyrosine kinase inhibitor as taught by  Lebwohl et al., in an attempt to enhance the therapeutic benefit for adoptive cell therapy in a population of immune cells.
Provisional Double Patenting 
Claims 1-15, 27-42, 45-59, 61-63 and 69  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 130-135, 137, 140-151 of copending Application 16/071,460, as per claims filed on 5/27/2021, in view of Lebwohl et al., (WO 2016/040892; publication date October 19, 2017; of record IDS filed on 11/11/2019; Citations are from the National Stage U.S. Pub. No. 2017/0296659. The National Stage is deemed an English language translation of the PCT). Although the claims at issue are not 
  	Claim 130 of copending ‘460 is directed to a method of modulating T cells, comprising contacting a population of T cells in vitro or ex vivo with a sufficient amount of a composition 
to obtain a population of modulated T cells, wherein the composition comprises (i) a mammalian target of rapamycin (mTOR) inhibitor, and (11) dimethyl prostaglandin E2 (dmPGE2) or an analogue or derivative thereof, wherein the modulated T cells exhibit (a) reduced expression of one or more T cell exhaustion markers, or (b) increased mitochondrial spare respiratory capacity, in comparison to a population of T cells that are not modulated with the composition, and wherein the one or more T cell exhaustion markers include one or more of PD-1 and Tim-3.
Claim 45 of the invention is directed to a method of modulating a population of immune cells, comprising contacting a population of immune cells ex vivo with a sufficient amount of a composition comprising at least one BCR~ABL tyrosine kinase inhibitor (TKI) and optionally at least one agent selected from the group consisting of the compounds listed in Table 1, including mTOR and dmPGE2. 
All methods require treating the cells with a combination of at least one mTOR and dmPGE2. 
The instant claims differ from claims 130-135, 137, 140-151 of copending Application 16/071,460 by requiring in the combination a BCR~ABL tyrosine kinase inhibitor (TKI). 
However, before the effective filing date of the claimed invention , Lebwohl et al., exemplified prior art that teaches that and a BCR-ABL tyrosine kinase inhibitor enhances the therapeutic benefit for adoptive cell therapy relative to control T cells.
Therefore, in view of enhancing therapeutic benefits for adoptive cell therapy by using at least a combination of mTOR and dmPGE2, it would have been prima facie obvious for one of ordinary skill in the art, to modify the instantly claimed composition to include a BCR-ABL tyrosine kinase inhibitor as taught by  Lebwohl et al., in an attempt to enhance the therapeutic benefit for adoptive cell therapy in a population of immune cells.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
***
16/631,781, as per claims filed on 1/16/2020, in view of Lebwohl et al., (WO 2016/040892; publication date October 19, 2017; of record IDS filed on 11/11/2019; Citations are from the National Stage U.S. Pub. No. 2017/0296659. The National Stage is deemed an English language translation of the PCT). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of copending Application 16/631,781.
	Claim 62 of copending ‘781 is directed to a method of modulating immune cells, comprising: contacting a population of immune cells with one or more modulating agents selected from the group consisting of a BET inhibitor, a CDK inhibitor, a CRAC channel inhibitor, a Cox inhibitor, a dopamine antagonist, an ERKS inhibitor, a glucocorticoid, an IGF-1R inhibitor, an IKK inhibitor, a JAK inhibitor, an Lck inhibitor, a PDK1 inhibitor, a Raf
inhibitor, and a Syk inhibitor, for a time sufficient to obtain modulated immune cells having
improved therapeutic potential and/or having an increase in one or more properties indicative
of therapeutic potential, for adoptive cell therapy, compared to unmodulated immune cells
and/or compared to the cells of the population immediately prior to said contacting.
Claim 45 of the invention is directed to a method of modulating a population of immune cells, comprising contacting a population of immune cells ex vivo with a sufficient amount of a composition comprising at least one BCR~ABL tyrosine kinase inhibitor (TKI) and optionally at least one agent selected from the group consisting of the compounds listed in Table 1, including a PDK1 agonist (paragraphs [0033] [0127]of the published application) and inhibitors of SYK (para. [0077]). 
All methods require treating the cells with a at least one PDK1 modulator or inhibitor of SYK. 
The instant claims differ from claims 1-96 of copending Application 16/631,781 by requiring in the combination a BCR~ABL tyrosine kinase inhibitor (TKI). 
However, before the effective filing date of the claimed invention , Lebwohl et al., exemplified prior art that teaches that and a BCR-ABL tyrosine kinase inhibitor enhances the therapeutic benefit for adoptive cell therapy relative to control T cells.
prima facie obvious for one of ordinary skill in the art, to modify the instantly claimed composition to include a BCR-ABL tyrosine kinase inhibitor as taught by  Lebwohl et al., in an attempt to enhance the therapeutic benefit for adoptive cell therapy in a population of immune cells.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
***
Claims 1-15, 27-42, 45-59, 61-63 and 69  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 244-272 of copending Application 17369831, as per claims filed on 7/7/2021, in view of Lebwohl et al., (WO 2016/040892; publication date October 19, 2017; of record IDS filed on 11/11/2019; Citations are from the National Stage U.S. Pub. No. 2017/0296659. The National Stage is deemed an English language translation of the PCT). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the cited claims of copending Application 17/369,831 .
	Claim 271 of copending ‘781 is directed to a method of treating a subject in need of an adoptive cell therapy comprising administering the composition of claim 244 to the subject, wherein the subject has an autoimmune disorder, a hematological malignancy, a solid tumor, cancer, or an infection associated with HIV, RSV, EBV, CMV, adenovirus, or BK polyomavirus.
	Claim 244 of copending ‘781 is directed to a composition comprising immune cells, and at least one agent, wherein:
(a) the immune cells comprise a population of modulated immune cells that are modulated by the at least one agent;
(b) the population of modulated immune cells have improved therapeutic potential in comparison to unmodulated immune cells that are not modulated by the at least one agent;
(c) the at least one agent is selected from the group consisting of: Dorsomorphin; Heptelidic acid; 1-Pyrrolidinecarbodithioic acid, ammonium salt; 2- deoxyglucose (2-DG); GSK3 Inhibitors; Rho kinase inhibitors ; MEK inhibitors; PDK1 agonists; TGFB inhibitors; 6- Mercaptopurine; AC-93253 iodide; Tiratricol; PI-103; Fulvestrant; Thapsigargin; SU 4312; Telmisartan; Cyclosporin A; 1,3,5-tris(4-hydroxyphenyl)-4-propyl-1H-pyrazole; BAY 61-3606; 
(d) the immune cells are genetically modified to comprise an insertion, a deletion, or a nucleic acid replacement.
Claim 45 of the invention is directed to a method of modulating a population of immune cells, comprising contacting a population of immune cells ex vivo with a sufficient amount of a composition comprising at least one BCR~ABL tyrosine kinase inhibitor (TKI) and optionally at least one agent selected from the group consisting of the compounds listed in Table 1, including a GSK3 inhibitor or a MEK inhibitor. 
All methods require treating the cells with a at least one a GSK3 inhibitor or a MEK inhibitor. 
The instant claims differ from claims 244-272 of copending Application 17/369,831 by requiring in the combination a BCR~ABL tyrosine kinase inhibitor (TKI). 
However, before the effective filing date of the claimed invention , Lebwohl et al., exemplified prior art that teaches that and a BCR-ABL tyrosine kinase inhibitor enhances the therapeutic benefit for adoptive cell therapy relative to control T cells.
Therefore, in view of enhancing therapeutic benefit for adoptive cell therapy by using at least a one  a GSK3 inhibitor or a MEK inhibitor, it would have been prima facie obvious for one of ordinary skill in the art, to modify the instantly claimed composition to include a BCR-ABL tyrosine kinase inhibitor as taught by  Lebwohl et al., in an attempt to enhance the therapeutic benefit for adoptive cell therapy in a population of immune cells.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

References made of record in a PTO-892 Form to complete the record
Roskoski et al., Pharmacological Research 2019; pp. 19-50.
Rossari et al. Journal of Hematology & Oncology (2018) 11:84; pp. 1-14.

Conclusion
Claims 45-59 and 69 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633